Name: Commission Regulation (EC) NoÃ 192/2008 of 29 February 2008 amending Regulation (EC) NoÃ 989/2007 registering certain names in the Register of protected designations of origin and protected geographical indications (BarÃ ¨ges-Gavarnie (PDO) Ã¢  HoÃ ickÃ © trubiÃ ky (PGI))
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  Europe;  processed agricultural produce;  consumption
 Date Published: nan

 1.3.2008 EN Official Journal of the European Union L 57/11 COMMISSION REGULATION (EC) No 192/2008 of 29 February 2008 amending Regulation (EC) No 989/2007 registering certain names in the Register of protected designations of origin and protected geographical indications (BarÃ ¨ges-Gavarnie (PDO)  HoÃ ickÃ © trubiÃ ky (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) An error was found in the publication of Commission Regulation (EC) No 989/2007 (2) regarding the class to which the product covered by the denomination BarÃ ¨ges-Gavarnie belongs. (2) Regulation (EC) No 989/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In point 1 of the Annex to Regulation (EC) No 989/2007, the words Class 1.3  Cheeses shall be replaced by Class 1.1  Fresh meat and offal. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from the date of entry into force of Regulation (EC) No 989/2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 219, 24.8.2007, p. 7.